DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: 
In par. 85, “media device 110” should be replaced with “media devices 114” to match the numbering used in Fig. 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6, 13, and 20 each recite “the determining comprises”, however it is not clear whether “the determining” is referring to “determining tracking data” or “determining a plurality of content available”.  Therefore, it is not clear what the scope of these claims is.  Further, it appears “the determining” should be replaced with “the selecting”, since the step describes how the content recommendation is selected.
Claims 7 and 14 are rejected as being dependent on indefinite claims 6 and 13.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-5, 8-12, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,834,448 B2 in view of Neumann et al. (US 2016/0274744 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8-12, and 15-19 are an obvious variation of claims 1-15 of the patent.  Claims 1, 8, and 15 each recite “determining a plurality of content available for recommendation selection; selecting a first one of the plurality of content as a content recommendation”, while the patent recites “determining a streaming media content recommendation”.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, when determining a content recommendation, to determine a plurality of content available for recommendation and selecting the recommendation from the plurality of content. For example, Neumann teaches determining programs that have recently been watched, such as within the last 10 minutes, or programs that are popular and making this information available to the serving layer 340 for the generation of recommendations (par. 24 and 52, Fig. 3A).  Neumann further teaches selecting a program for recommendation by generating the recommendation for the user based on the trends and/or popular programs associated with the clusters associated with the user, such as what programs similar users have viewed (par. 24-25, 55, and 58, Fig. 3A).  Each and every other limitation found in claims 1-5, 8-12, and 15-19 are 
Application 17/039,184
U.S. Patent No. 10,834,448 B2
1. A method comprising: determining tracking data for a user indicating how the user interacted with a menu structure of a streaming media application; selecting a group from a plurality of user groups into which to group the user based on the tracking data, wherein each group comprises data from a plurality of users; 
determining a plurality of content available for recommendation selection; 
selecting a first one of the plurality of content as a content recommendation based on previous viewing patterns associated with the plurality of users of the selected group; and 
providing, via the menu structure, the content recommendation.
1. A method comprising: determining tracking data for a user indicating how the user interacted with a menu structure of a streaming media application; selecting a group from a plurality of user groups into which to group the user based on the tracking data, wherein each group comprises data from a plurality of users; 


determining a streaming media content recommendation based on … 
previous viewing patterns associated with the plurality of users of the selected group, … and 
providing, via the menu structure, the streaming media content recommendation.
2. The method of claim 1, wherein the tracking data comprises an order in which one or more streaming media options were navigated by the user.
2. The method of claim 1, wherein the tracking data comprises an order in which one or more streaming media options were navigated by the user.
3. The method of claim 1, wherein the tracking data comprises one or more icons within the menu structure over which the user lingered and did not select.
3. The method of claim 1, wherein the tracking data comprises one or more icons within the menu structure over which the user lingered and did not select.
4. The method of claim 3, wherein the tracking data also comprises one or more of the icons within the menu structure which the user selected.
4. The method of claim 3, wherein the tracking data also comprises one or more of the icons within the menu structure which the user selected.
5. The method of claim 1, wherein the tracking data comprises one or more options within the menu structure which were visited multiple times during a user session.
5. The method of claim 1, wherein the tracking data comprises one or more options within the menu structure which were visited multiple times during a user session.
8. A system comprising: at least one processor; and a memory operatively coupled to the at least one processor, the processor configured to perform operations comprising: determining tracking data for a user indicating how the user interacted with a menu structure of a streaming media application; selecting a 
determining a plurality of content available for recommendation selection; 
selecting a first one of the plurality of content as a content recommendation based on previous viewing patterns associated with the plurality of users of the selected group; and providing, via the menu structure, the content recommendation.

determining tracking data for a user indicating how the user interacted with a menu structure of a streaming media application; selecting a 


determining a streaming media content recommendation based on … 
previous viewing patterns associated with the plurality of users of the selected group, … and 
providing, via the menu structure, the streaming media content recommendation.

7. The system of claim 6, wherein the tracking data comprises an order in which one or more streaming media options were navigated by the user.
10. The system of claim 8, wherein the tracking data comprises one or more icons within the menu structure over which the user lingered and did not select.
8. The system of claim 6, wherein the tracking data comprises one or more icons within the menu structure over which the user lingered and did not select.
11. The system of claim 10, wherein the tracking data also comprises one or more of the icons within the menu structure which the user selected.
9. The system of claim 8, wherein the tracking data also comprises one or more of the icons within the menu structure which the user selected.
12. The system of claim 8, wherein the tracking data comprises one or more options within the menu structure which were visited multiple times during a user session.
10. The system of claim 6, wherein the tracking data comprises one or more options within the menu structure which were visited multiple times during a user session.
15. A non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: 
determining tracking data for a user indicating how the user interacted with a menu structure of a streaming media application; selecting a group from a plurality of user groups into which to group the user based on the tracking data, wherein each group comprises data from a plurality of users; 
determining a plurality of content available for recommendation selection; 
selecting a first one of the plurality of content as a content recommendation based on previous viewing patterns associated with the 


determining tracking data for a user indicating how the user interacted with a menu structure of a streaming media application; selecting a group from a plurality of user groups into which to group the user based on the tracking data, wherein each group comprises data from a plurality of users; 


determining a streaming media content recommendation based on … 

providing, via the menu structure, the streaming media content recommendation.

12. The device of claim 11, wherein the tracking data comprises an order in which one or more streaming media options were navigated by the user.
17. The device of claim 15, wherein the tracking data comprises one or more icons within the menu structure over which the user lingered and did not select.
13. The device of claim 11, wherein the tracking data comprises one or more icons within the menu structure over which the user lingered and did not select.
18. The device of claim 15, wherein the tracking data also comprises one or more of the icons within the menu structure which the user selected.
14. The device of claim 13, wherein the tracking data also comprises one or more of the icons within the menu structure which the user selected.
19. The device of claim 15, wherein the tracking data comprises one or more options within the menu structure which were visited multiple times during a user session.
15. The device of claim 11, wherein the tracking data comprises one or more options within the menu structure which were visited multiple times during a user session.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumann et al. (US 2016/0274744 A1).
Regarding claims 1, 8, and 15, Neumann teaches: A method, system, and non-transitory computer-readable device comprising: 
determining tracking data for a user indicating how the user interacted with a menu structure of a streaming media application [retrieve usage information relating to users including control commands and/or other interactions, such as opening a guide and menu navigation (par. 43, Fig. 3A).  streaming media (par. 34, Fig. 1).  Video on demand program guide (par. 35, 57, and 66, Fig. 10B)] 
selecting a group from a plurality of user groups into which to group the user based on the tracking data, wherein each group comprises data from a plurality of users [grouping users into clusters of users based on the usage information (par. 49-51, Fig. 3A)] 
determining a plurality of content available for recommendation selection [determining programs that have recently been watched, such as within the last 10 minutes, or programs that are popular and make this information available to the serving layer 340 for the generation of recommendations (par. 24 and 52, Fig. 3A)]
selecting a first one of the plurality of content as a content recommendation based on previous viewing patterns associated with the plurality of users of the selected group [generate a recommendation for the user based on (selected from) the trends and/or popular programs associated with the clusters associated with the user, such as what programs similar users have viewed (par. 24-25, 55, and 58, Fig. 3A)] and 
providing, via the menu structure, the streaming media content recommendation [providing recommendations via a menu, such as a video on demand portion of a program guide (par. 57 and 85-86, Fig. 8A and 10B)].
Regarding claims 2, 9, and 16, Neumann teaches the method of claim 1; Neumann further teaches: the tracking data comprises an order in which one or more streaming media options were navigated by the user [the usage information includes opening a guide and menu navigation including a sequence of actions (par. 43, Fig. 3A).  streaming media (par. 34, Fig. 1).  Video on demand program guide (par. 35, 57, and 66, Fig. 10B)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 2016/0274744 A1) in view of Roy et al. (US 2011/0202821 A1).
Regarding claims 3, 10, and 17, Neumann teaches the method of claim 1; Neumann does not explicitly disclose: the tracking data comprises one or more icons within the menu structure over which the user lingered and did not select.
Roy teaches: the tracking data comprises one or more icons within a menu structure over which the user lingered and did not select [user actions data including a user navigating to a web page and hovering over a particular icon (par. 78-79, 95, and 97)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Neumann and Roy before the effective filing date of the claimed invention to modify the method of Neumann by incorporating into the tracking data one or more icons within the menu structure over which the user lingered and did not select as disclosed by Roy.  The motivation for doing so 
Regarding claims 4, 11, and 18, Neumann and Roy teach the method of claim 3; Roy further teaches: the tracking data also comprises one or more of the icons within the menu structure which the user selected [result data including whether the user clicked on an icon (par. 61)].
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 2016/0274744 A1) in view of Hegarty et al. (US 2014/0143304 A1).
Regarding claims 5, 12, and 19, Neumann teaches the method of claim 1; Neumann does not explicitly disclose: the tracking data comprises one or more options within the menu structure which were visited multiple times during a user session.
Hegarty teaches: the tracking data comprises one or more options within the menu structure which were visited multiple times during a user session [capturing user events for a session (par. 25-35).  Total number of hover events over a component (par. 59, table 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Neumann and Hegarty before the effective filing date of the claimed invention to modify the method of Neumann by incorporating into the tracking data one or more options within the menu structure which were visited multiple times during a user session as disclosed by Hegarty.  The motivation for doing so would have been to provide useful and predictive information about how .
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 2016/0274744 A1) in view of Walker et al. (US 6,996,171 B1).
Regarding claims 6 and 13, Neumann teaches the method of claim 1; Neumann further teaches: the determining comprises: determining the content recommendation based on a data structure [Using a data structure for content recommendation (par. 40, 94, and 99, Fig. 6A and 6B)], 
wherein various segments of the first content, of the plurality of the content, are mapped to the data structure [The media content may be broken up into fragments, such as 2-second segments.  The fragments are stored in a data structure (par. 40 and 47, Fig. 6A and 6B)].
Neumann does not explicitly disclose; the data structure is a tree data structure.
Walker teaches: a tree data structure [hierarchical structure of a video, such as a tree structure (col. 9, lines 22-51, Fig. 13)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Neumann and Walker before the effective filing date of the claimed invention to modify the method of Neumann by incorporating a tree data structure as disclosed by Walker.  The motivation for doing so would have been to provide a temporal hierarchical structure for video data (Walker – col. 9, lines 28-29).  Therefore, it would have been obvious to combine the teachings of Neumann and Walker to obtain the invention as specified in the instant claim.
Regarding claims 7, 14, and 20, Neumann and Walker teach the method of claim 6; Walker further teaches: the first content is divided into a plurality of intervals corresponding to the various segments [intervals, such as scenes, segments, and frames (Fig. 1)], and 
[the tree includes different levels in relation to the segments, such as program, scenes, segments, and frames (Fig. 1 and 13)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424